Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/06/2022 has been entered.

ALLOWANCE
The amendment filed 4/06/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance: 
See applicant's arguments in response filed 4/06/2022. 
Additionally, the prior art taken as a whole does not show nor suggest a heat sink configured for mounting a lighting device thereupon, the heat sink comprising: at least one sheet metal having a first surface and a second surface opposite the first surface; at least one first reference pin deep drawn from the at least one first sheet metal so as to extendclaim 1; 
A lighting device comprising: at least one heat sink comprising: at least one sheet metal having a first surface and a second surface opposite the first surface, at least one first reference pin drawn from the at least one sheet metal and extending outward at least in part from the first surface, and at least one second reference pin drawn from the at least one sheet metal and extending outward at least in part from the second surface and located within a diameter of, and concentrically with, the at least one first reference pin, the diameter of the at least one first reference pin being larger than a diameter of the at least one second reference pin; and at least one lighting module mounted to at least one receiving section of the at least one heat sink: wherein at least one of the first and second reference pins extends from the second surface by a length that aligns the at least one lighting module to a corresponding optical component when the at least one lighting module is mounted to the at least one receiving section with respect to claim 12; and 
A method of manufacturing a lighting device, the method comprising: providing at least one sheet metal to form a heat sink; deep drawing at least one first reference pin into the at least one sheet metalclaim 15, as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875